Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on 22 April 2022.
The application has been amended as follows: 
CANCEL Claims 20-30.
Claims 20-29 are drawn to a wire shaping device and Claim 30 is drawn to a component production device and were non-elected with traverse as seen in Applicant’s Response dated 19 August 2021. The withdrawn claims do not meet the criteria for rejoinder as the limitations of the elected process claims are not required in the non-elected apparatus claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the "first receiving and rotating device" and the "second receiving and rotating device" in claims 31-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “first receiving and rotating unit” is denoted as reference numeral 162a in Figures 20-24 and described in the instant specification on page 41, last paragraph as having “an annular arrangement of receiving holes”. Likewise, the “second receiving and rotating unit” is denoted as reference numeral 162b at least in Figures 25-28 and described in the instant specification on page 41-42 as having an annular arrangement of receiving holes. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Guercioni (US 2009/0302705 A1), was presented in a previous Office Correspondence.
Guercioni teaches a wire end shaping method for shaping wire ends during a course of production of a component of an electric machine, wherein the wire ends protrude from an annular housing (22, 24), wherein the component is equipped with coils (Title; Abstract), the method comprising:
providing or using a bending device (50) which has a first receiving and rotating unit (36), rotatable about an axis of rotation, for receiving first wire ends and which has a second receiving and rotating unit (34), rotatable about an axis of rotation, for receiving second wire ends which are radially offset with respect to the first wire ends, wherein the receiving an rotating units (34, 36) are rotatable relative to one another but are static or held relative to one another in an axial direction (Fig 1-3; [0018]-[0019], Claim 1), 
moving the housing (22, 24) and the bending device (50) in an axial relative movement in order to introduce the first wire ends into the first receiving and rotating unit (36) and the second wire ends into the second receiving and rotating unit (34) and in order to compensate an axial change in length of wire ends during a bending operation (Fig 2-3, 6; [0017]-[0019]),
rotating the first receiving and rotating unit (36) relative to the housing (22, 24) to bend the first wire ends after end regions of the first wire ends have been introduced into the first receiving and rotating unit (36), and rotating the second receiving and rotating unit (34) relative to the housing (22, 24) to bend the second wire ends after end regions of the second wire ends have been introduced into the second receiving and rotating unit (34).
However, the prior art does not teach or fairly suggest the particular structure of the first and second receiving and rotating units as interpreted under the 112f interpretation discussed above. Furthermore, the prior art does not teach or fairly suggest the rotation of the first and second receiving and rotating units is performed with different movement profiles in a manner dependent on the axial relative movement and on an axial length of the received wire ends such that further axial relative movement between the end regions of the wire ends and the respective receiving and rotating unit is prevented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726      


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726